                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PEDRO NAVARRO,                                         CASE NO. C18-1479-JCC
10                             Plaintiff,                   ORDER
11                     v.

12   JEFFREY A. UTTECHT, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation (Dkt. No. 19)
16   issued by the Honorable Mary Alice Theiler, United States Magistrate Judge. Having reviewed
17   Judge Theiler’s report and recommendation and the relevant record, the Court hereby FINDS and
18   ORDERS:
19          (1)     The Report and Recommendation (Dkt. No. 19) is ADOPTED and APPROVED;
20          (2)     Petitioner’s motion for preliminary injunction (Dkt. No. 8) and his motion to
21   prevent public notification of his release (Dkt. No. 13) are DENIED; and
22          (3)     The Clerk is DIRECTED to send copies of this order to Petitioner, to counsel for
23   Respondent, and to the Honorable Mary Alice Theiler.
24          //
25          //
26          //


     ORDER
     C18-1479-JCC
     PAGE - 1
 1          DATED this 22nd day of January 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1479-JCC
     PAGE - 2
